SENTENCIA
El 22 de enero de 2016 el Estado Libre Asociado de Puerto Rico presentó un recurso de certiorari ante este Tribunal mediante el cual solicitó la revisión de la senten-cia emitida por el Tribunal de Apelaciones el 23 de diciembre de 2015 en el caso El Pueblo de Puerto Rico v. Ashley Marie Torres Feliciano, KLCE201400162. En ésta, el foro apelativo intermedio revocó la determinación del Tribunal de Primera Instancia y ordenó la celebración de un nuevo juicio. Luego de considerar el recurso peticionado, los Jueces y las Juezas de este Tribunal se encuentran igualmente divididos en cuanto a su expedición. Por lo tanto, y conforme a la Regla 4(a) del Reglamento de este Tribunal Supremo,(1) se expide el referido recurso y se con-firma el dictamen recurrido.
*63Lo acordó y manda el Tribunal y lo certifica la Secre-taria del Tribunal Supremo Interina. El Juez Asociado Señor Rivera García emitió una Opinión disidente, a la cual se unieron la Jueza Asociada Señora Pabón Char-neco y el Juez Asociado Señor Feliberti Cintrón. La Jueza Presidenta Oronoz Rodríguez disintió sin opinión escrita.
(Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina

 4 LPRA Ap. XXI-B.